[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION FOR ORDER AND ADVICE (#108 AND #108.10)
The captioned attorney's resignation as a member of the bar was accepted by the Court (L. P. Sullivan, J.) on July 1, 1993. Pursuant to Practice Book Section 46B, said Court, on July 15, 1993, appointed an attorney to inventory and manage the client files of the resigned attorney.
It is the position of this court that the unexpended sum, reported as $2588.61, should remain on deposit in an appropriate interest bearing account until, at the very least, all statutes of limitation have expired on claims or potential claims.
An "Appointed Attorney's Report" was filed on August 12, 1994; the official court file does not disclose that any action was taken thereon. Section 46B provides for the filing of reports by the appointed attorney "[n]ot less frequently than once each year;" annual reports have not been filed, apparently on the basis that the August 12, 1994 report was contemplated to be a CT Page 2015 final report. It is this Court's view that detailed reports should be in the official court file accurately setting forth the transactions of the appointed attorney from the inception of the appointment to, and including, the date of any requested discharge; said reports should comply, in all respects, with the requirements of Section 46B.
The request for discharge at this time, together with the requested disbursement of the fund on deposit as a fee and reimbursement, is hereby denied.
Mulcahy, J.